        Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 1 of 17



 1   NELSON MULLINS RILEY & SCARBOROUGH LLP
     Jahmy S. Graham (SBN 300880)
 2   jahmy.graham@nelsonmullins.com
     Priscilla Szeto (SBN 305961)
 3   priscilla.szeto@nelsonmullins.com
     Crispin L. Collins (SBN 311755)
 4   crispin.collins@nelsonmullins.com
     19191 South Vermont Avenue, Suite 900
 5   Torrance, CA 90502
     Telephone:       424.221.7400
 6   Facsimile:      424.221.7499
 7   Attorneys for Defendant
     TAWKIFY, INC.
 8

 9                              UNITED STATES DISTRICT COURT
10                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO
11

12   JEREMY STANFIELD, on behalf of himself     Case No. 3:20-cv-07000-WHA
     and all others similarly situated,
13
                                                Assigned to Hon. William H. Alsup
                               Plaintiff,
14
            v.                                  REDACTED VERSION OF DOCUMENT
15                                              SOUGHT TO BE SEALED
     TAWKIFY, INC., et al.; and DOES 1 -25,
16
                               Defendants.      DECLARATION OF THANE SCHULTZ IN
17
                                                SUPPORT OF TAWKIFY’S OPPOSITION TO
18                                              PLAINTIFF’S MOTION FOR LEAVE TO
                                                FILE A SECOND AMENDED COMPLAINT
19
                                                [Filed concurrently with Opposition to Plaintiff’s
20                                              Motion for Leave to File Second Amended
21                                              Complaint and the Declaration of Thane Schultz in
                                                support thereof]
22
                                                Hearing Date: July 22, 2021
23                                              Hearing Time: 8:00 a.m.
                                                Courtroom:    12
24

25                                              Date Removed: October 7, 2020
                                                Date Filed:   August 17, 2020
26

27

28
                                                                   Case No. 3:20-cv-07000-WHA
     DECLARATION OF THANE SCHULTZ ISO TAWKIFY’S OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
                             TO FILE SECOND AMENDED COMPLAINT
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 2 of 17
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 3 of 17




                EXHIBIT A
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 4 of 17




                                                         STANFIELD000149
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 5 of 17




                                                         STANFIELD000150
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 6 of 17




                                                         STANFIELD000151
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 7 of 17




                                                         STANFIELD000152
       Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 8 of 17




From: "tawkifyms (via Calendly)" <notifications@calendly.com>
Date: June 16, 2020 at 2:19:51 AM EDT
To:
Subject: Confirmed: Tawkify Call on Friday, June 19, 2020 and next steps
Reply‐To:




Hi Jeremy,

Thanks for booking your initial client screening, we look forward to learning more
about you!

Next? Start a basic profile here: http://tawkify.com/users/createAccount.php

We are not a dating site, so only our matchmakers will see your confidential
profile.

We'll call at 12:00pm (Pacific Time - US & Canada) on Friday, June 19, 2020
from this number (415) 682-6445. Look forward to answering any questions you
have then.

Kind regards,

Team Tawkify

Note: This call may be monitored and recorded for record-keeping, training and
quality-assurance purposes.




                                                  1

                                                                           STANFIELD000153
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 9 of 17




                                                         STANFIELD000154
       Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 10 of 17




From: "tawkifyms (via Calendly)" <notifications@calendly.com>
Date: June 18, 2020 at 3:02:57 PM EDT
To:
Subject: Reminder: Tawkify Call with Bea at 12:00pm (Pacific Time ‐ US & Canada) on Friday, June 19,
2020
Reply‐To:




Hi Jeremy,

We look forward to learning more about you and your match preferences when
we call tomorrow at 12:00pm (Pacific Time - US & Canada). We'll be calling
from (415) 682-6445.

If you need to reschedule, you may do so conveniently below.

Warmly,
Your Tawkify Team


                                 Make changes to this event:
                                    Reschedule        Cancel




                                                  1

                                                                                     STANFIELD000155
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 11 of 17




From: Tawkify Customer Success <customersuccess@tawkify.com>
Date: June 19, 2020 at 3:46:56 PM EDT
To:
Subject: Re: Verify your email for Tawkify



 ##- Please type your reply above this line -##

 Hi Jeremy,

 Thanks for reaching out to us. Your request has been received as ticket #139520.
 We will be researching your experience and getting back to you as soon as
 possible.

 Warmly,
 Your Tawkify CS Team




 This email is a service from Tawkify. Delivered by Zendesk | Privacy Policy




                                                                               STANFIELD000156
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 12 of 17




                                                          STANFIELD000157
                Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 13 of 17




From:
Date: June 26, 2020 at 11:52:40 PM EDT
To:


Hi Jeremy!

I really enjoyed our conversation today and I've included some things to
look at when you want to, just for fun. I know you're spending the weekend
doing something fun with your daughter but there's no hurry to check this
stuff out, but I did want you to have it.

Here are some sweet Love Stories and additional links to check out like this article
- DatingNews.com article (dated but still relevant). I've also attached one additional
thing to check out.

I look forward to getting things rolling for you on Monday. Just shoot me a
text when you're ready for me to process your client package. In the
meantime, this is my direct email or feel free to text me at                if
I can be of any further assistance.

Best,



    | Member Services

tweet @tawkify

| insta
@tawkify

        M
            m

    m




                                                1

                                                                          STANFIELD000158
    Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 14 of 17
M   m   m




                                    2

                                                              STANFIELD000159
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 15 of 17




                                                          STANFIELD000160
Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 16 of 17




                                                          STANFIELD000161
       Case 3:20-cv-07000-WHA Document 78-8 Filed 06/29/21 Page 17 of 17



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on June 29, 2021, I electronically filed the forgoing with the Clerk of

 3   court using the CM/ECF system and I served a copy of the forgoing pleading on all counsel for all

 4   parties via the CM/ECF system and/or mailing same by United States Mail, properly addressed,

 5   and first class postage prepaid, to all counsel of record in this matter.

 6          I declare that I am employed in the office of a member of the bar of this Court at whose

 7   direction the service was made.

 8          Executed June 29, 2021 at Torrance, California.

 9
10                                                     By: /s/ Jahmy S. Graham
                                                           Jahmy S. Graham
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                                                       2                         Case No. 3:20-cv-07000-WHA
                                           CERTIFICATE OF SERVICE
